Citation Nr: 1313608	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  08-23 265	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to an effective date prior to September 5, 2002, for the award of service connection for chloracne.

3.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for hypertension, to include as due to exposure to an herbicidal agent, to also include as secondary to diabetes mellitus, type II, and/or posttraumatic stress disorder.

4.  Entitlement to service connection for hypertension, to include as due to exposure to an herbicidal agent, to also include as secondary to diabetes mellitus, type II, and/or posttraumatic stress disorder.

5.  Entitlement to a rating in excess of 10 percent for chloracne.



REPRESENTATION

The Veteran is represented by:   Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée

ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.  

The issue of entitlement to service connection for diabetes mellitus, type II, and the claim to reopen the issue of entitlement to service connection for hypertension come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.

The issue of entitlement to an effective date prior to for September 5, 2002, for the award of service connection for chloracne comes before the Board on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.

The issue of entitlement to a rating in excess of 10 percent for chloracne comes before the Board on appeal from a May 2011 rating decision by the VA RO in Atlanta, Georgia.  Jurisdiction of the claim currently rests with the VA RO in Atlanta, Georgia.

The issue of entitlement to service connection for hypertension and the issue of entitlement to a rating in excess of 10 percent for chloracne will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  During a July 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for diabetes mellitus, type II.

2.  During a July 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement an effective date prior to September 5, 2002, for the award of service connection for chloracne.

3.  The Veteran's original claim of entitlement to service connection for hypertension was denied in a February 1998 rating decision.  The Veteran did not appeal the decision, nor was any new and material evidence submitted within the appeal period.

4.  Evidence submitted since the February 1998 rating decision is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b) (2012).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an effective date prior to September 5, 2002, for the award of service connection for chloracne have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b) (2012).

3.  The February 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 

4.  Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Diabetes Mellitus, Type II, and Effective Date for Award of Service Connection for Chloracne

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

During a July 2012 Board hearing, the Veteran withdrew the appeal as to the issues of entitlement to service connection for diabetes mellitus, type II, and entitlement to an effective date prior to September 5, 2002, for the award of service connection for chloracne.  38 C.F.R. § 20.204(a), (b)(3).  Consequently, there remains no allegations of error of fact or law for appellate consideration with respect to the Veteran's claims entitlement to service connection for diabetes mellitus, type II, and entitlement to an effective date prior to September 5, 2002, for the award of service connection for chloracne.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review these appeals and the claims are dismissed.


II.  Hypertension

VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for hypertension because the claim is being reopened and remanded herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In July 1997, the Veteran submitted a claim of entitlement to service connection for hypertension.  The Veteran claimed his hypertension was secondary to posttraumatic stress disorder (PTSD).  The Veteran's claim was denied in a February 1998 rating decision based on the finding that the claim was "not well grounded."  The RO made this finding based on its determination that the evidence of record did not demonstrate an etiological relationship between his hypertension and PTSD.  The RO also determined that the evidence of record did not demonstrate that the Veteran's hypertension onset during his active duty service.  Although the Veteran received notice of the February 1998 rating decision and notice of his appellate rights, he did not perfect an appeal and did not submit new and material evidence during the relevant appellate period.  See 38 C.F.R. §§ 3.156(b), 20.302(b) (2012).  Consequently, the February 1998 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012). 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The RO did not address whether the Veteran had submitted sufficient evidence to reopen his claim of entitlement to service connection for hypertension.  Regardless, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As the February 1998 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for a left knee disability should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

Since the February 1998 rating decision, the Veteran has asserted that his hypertension was due to inservice exposure to an herbicidal agent.  The Veteran served in the Republic of Vietnam during his active duty service and, thus, he is presumed to have been exposed to an herbicidal agent.  38 U.S.C.A. § 1116(f) (West 2002).  The Veteran did not assert and the RO did not adjudicate whether the Veteran's hypertension was etiologically related to his inservice exposure to an herbicidal agent in the February 1998 rating decision.  Consequently, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for hypertension.  In determining that the evidence submitted since the February 1998 rating decision is both new and material, the Board has also considered whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

Additional development of the reopened claim is required in order for VA to satisfy its duty to assist.  As such, the Veteran's reopened claim of entitlement to service connection for hypertension is addressed in the remand portion of the decision below.


ORDER

The issue of entitlement to service connection for diabetes mellitus, type II, is dismissed.

The issue of entitlement to an effective date prior to September 5, 2002, for the award of service connection for chloracne, is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened and, to this extent only, the appeal is granted. 


REMAND

I.  Hypertension

In his August 2007 notice of disagreement, the Veteran asserted he received treatment for hypertension on several occasions from a Bronx, New York VA Medical Center and a Manhattan, New York VA clinic during the first year after his service discharge.  In a February 2009 statement of the case, the RO informed the Veteran that a previous attempt was undertaken to obtain his alleged treatment records from the Bronx, New York VA Medical Center, but to no avail.  Indeed, pursuant to a September 2005 Board remand (consequent to the Veteran's claim of entitlement to service connection for chloracne), the RO submitted a request to the Bronx, New York VA Medical Center for all of the Veteran's treatment records dating on and after January 1, 1971.  The Bronx, New York VA Medical Center replied in the negative.  The Board found no indication in the claims file that the RO undertook similar efforts to obtain the Veteran's treatment records from the Manhattan, New York VA clinic.  As such, the Board finds that a remand to attempt to obtain these records is necessary in order to satisfy VA's duty to assist.  

The Veteran was not provided a VA examination pursuant to his claim to reopen the issue of entitlement to service connection for hypertension.  Given that the Veteran's claim of entitlement to service connection for hypertension was reopened herein, the Board must now determine if affording the Veteran a VA examination is required in order to satisfy VA's duty to assist.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the appellant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The evidence of record demonstrated a current diagnosis of hypertension.  Further, as discussed above, the Veteran is presumed to have been exposed to an herbicidal agent during his active duty service in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(f).  The Board finds that there is an indication of an association between the Veteran's hypertension and his military service, including his inservice exposure to an herbicidal agent.  However, the evidence of record is insufficient to make a decision on the claim.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.


II.  Chloracne

The Veteran testified at the July 2012 Board hearing that his service-connected chloracne had worsened since his most recent VA examination in December 2010.  To ensure that the record reflects the current severity of the Veteran's service-chloracne, the Board finds that a remand is required in order to afford the Veteran a more contemporaneous VA examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the Veteran's treatment records, dated on and after January 1, 1971, from the VA clinic located in Manhattan, New York, New York.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond

2.  The RO should schedule the Veteran for an examination to determine the nature and etiology of his hypertension.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The examiner must review all the evidence of record, including the Veteran's service treatment records.  After a review of the entire evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was incurred in or due to the Veteran's active military service, to include as due to inservice exposure to an herbicidal agent.  Further, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was due to or aggravated by a service-connected disability, to include any medication prescribed to treat those disabilities.

In providing the opinion, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship, less likely weighs against the claim.  The examiner is further advised that aggravation is defined as a permanent increase in symptoms beyond the natural progression of the disability.

A complete rationale for any opinion expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.

3.  The RO should schedule the Veteran for a VA examination to determine the severity of his chloracne.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated tests and studies must be accomplished.  The examiner should comment on the presence and location of, and body percentage affected by, deep acne and/or superficial acne, if any.  The examiner should indicate whether there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or whether four or five characteristics of disfigurement are present (pictures are requested).  A complete rationale for any opinion expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.

4.  The RO should notify the Veteran that he must report for any examination scheduled and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

5.  After completing the above development, and any other development deemed necessary, the RO should readjudicate the issues on appeal taking into consideration any newly acquired evidence.  If the benefits sought remain denied, he RO should provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for further appellate review after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


